Name: 93/600/EC: Commission Decision of 19 November 1993 amending Decision 93/575/EC concerning certain protection measures relating to African swine fever in Spain
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  animal product;  Europe;  means of agricultural production
 Date Published: 1993-11-20

 Avis juridique important|31993D060093/600/EC: Commission Decision of 19 November 1993 amending Decision 93/575/EC concerning certain protection measures relating to African swine fever in Spain Official Journal L 285 , 20/11/1993 P. 0036 - 0036COMMISSION DECISION of 19 November 1993 amending Decision 93/575/EC concerning certain protection measures relating to African swine fever in Spain (93/600/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Council Directive 92/118/EEC, and in particular, Article 9 (4) thereof, Whereas as a result of an outbreak of African swine fever in Granada, Spain, the Commission adopted Decision 93/575/EC of 8 November 1993 concerning certain protection measures relating to African swine fever in Spain (4); Whereas the occurrence of African swine fever is liable to present a serious threat to the herds of other Member States in view of the trade in live pigs, fresh pigmeat and certain meat-based products; Whereas the temporary protection measures adopted by Decision 93/575/EC must be extended pending clarification of the African swine fever situation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 93/575/EC the date '22 November 1993' is replaced by '15 December 1993'. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 276, 9. 11. 1993, p. 24.